Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrew et al.(2012/0202903).
	Andrew et al. discloses the preparation of polyol mixtures that include isocyanate reactive ethoxylated polyol(s), catalysts, and ethoxylated alcohols having structures in overlap with those claimed and HLB values in close approach and/or overlap with those claimed (see paras [0022],[0023],[0028], [0029] and the Examples).  Andrew et al. does not differ from the claims based on the range of HLB values of the claims based on the current overlap because Andrew et al.’s ranges of values are fully encompassed by applicants’ ranges of values as they currently stand defined.  
As to the mixing operations of applicants’ claims, Andrews et al. discloses blending the components of the isocyanate reactive (B-side) component [para [0035], which constitutes mixing to the degree defined by the claims, to form the isocyanate reactive polyol premix. Further, in that the blending of Andrew et al. appears thorough and complete and applicants’ claims offer no degrees of phase stability to distinguish over the blended mixes of Andrew et al., difference based on applicants’ mixing operations as defined by the claims is not seen in the patentable sense.  Further, even if difference were evident, it would have been obvious for one having ordinary skill in the art to have blended materials thoroughly and to a uniform/one phase state for purposes of providing a uniform mixture for uniform reaction, material distribution and product characteristics in order to arrive at the processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.     
Andrew et al. differs from the claims in that polyols of different polyoxyethylene contents are not particularly disclosed.  However, polyoxyethylene polyols as claimed, which include natural polyols and natural sugar initiator based polyols polyether polyol, and other initiator based “polyoxyethylene” and/or polyoxypropylene polyols (para [0022]) are disclosed.  Further, it has long been held that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). MPEP 2144.06.  Accordingly, it would have been obvious for one having ordinary skill in the art to have operated within the selections of polyoxyethylene-based and/or polyoxypropylene-based polyol materials, and blends thereof including those of different oxyethylene content, provided for by Andrew et al. for the purpose of providing acceptable reactive mixtures in forming the polyol mixtures of Andrew et al. in order to arrive at the processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.
Andrew et al. differs from the claim in that ethylene oxide group contents as claimed are not specified. However, overlap is evident (para [0028]).  Hereto, it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402, and it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).  Accordingly, it would have been obvious for one having ordinary skill in the art to have operated within the range of allowed for numbers of ethylene oxide groups provided for by Andrew et al. for the purpose of achieving good emulsification effects in polyol mixtures produced in order to arrive at the processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.  Further, though, in the context of the instant invention, difference is not seen between the length of R chains provided for by Andrew et al. and those of these claims, if difference were seen or established to be evident, then it too would have been obvious for one having ordinary skill in the art to have operated within the range of allowed for R length numbers provided for by Andrew et al. for the purpose of achieving good emulsification effects in polyol mixtures produced in order to arrive at the processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.  

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrew et al.(2012/0202903) as applied to claims 7 and 13 above, and further in view of Ionescu et al.(8,692,030).
Andrew et al. differs from applicants’ claims in that animal based, natural resource based polyols are not particularly disclosed.  However, natural oil polyols are allowed for by Andrew et al. (paragraph [0022]) and Ionescu et al. discloses fish oils among vegetable oils (column 3 lines 47 et seq.) in the functionally equivalent role of forming natural resource based polyols for the purpose of providing an ecologically beneficial isocyanate reactive reactant mixtures.  Further, it has long been held that it is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances. In re Ruff 118 USPQ 343; In re Jezel 158 USPQ 99; the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious. In re Font, 213 USPQ 532.  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the functionally equivalent fish oil of Ionescu et al. in forming the natural oil based polyols of Andrew et al. for the purpose of performing their functionally equivalent role of providing ecologically effective polyol reactant elements in order to arrive at the processes of applicants’ claim with the expectation of success in the absence of a showing of new or unexpected results.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2014-508838 is cited for its disclosure of relevant mixed and stored polyol formulations in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOHN M COONEY/Primary Examiner, Art Unit 1765